155.	  May I begin by expressing to Ambassador Hambro, on behalf of the delegation of Austria, our best wishes on his election as President of this General Assembly.
156.	We derive great satisfaction from the knowledge that this twenty-fifth session of the United Nations will be held under the Presidency of a man whom we not only admire as an experienced diplomat, but whose background and personality are so germane to the problems and the respect of international law. This may be quite significant at a time when national and international systems of law are exposed to increased attacks and hard tests.
157.	As representatives of a European State, we are also happy to see that this twenty-fifth anniversary session of the General Assembly happens to be held under a President from our continent. Starting with the first General Assembly of 1946, which convened under the presidency of that European statesman of genuine greatness Paul-Henri Spaak and up to this twenty-fifth anniversary session, a chain of outstanding personalities coming from all continents has presided over our Assembly. The President of this session is continuing this illustrious tradition.
158.	I also wish to use this opportunity to express the sincere gratitude of the Austrian delegation to Mrs. Angie BrooksRandolph, President of last year's General Assembly.
159.	A tragic event of the first magnitude has cast a dark shadow on our deliberations. President Gamal Abdel Nasser of the United Arab Republic died suddenly on Monday of this week. In him his own country has lost an outstanding leader and the world a statesman who, by opting for a ceasefire followed by negotiations, rekindled the hopes of millions for a peaceful solution of the Near East conflict. We bow our heads to the memory of a great man and extend our heartfelt sympathy to the people of the United Arab Republic in their great bereavement.
160.	The twenty-fifth anniversary of the United Nations, which came into being after the end of the Second World War out of a genuine desire to free future generations from the scourge of war, is an occasion to consider what has been achieved and also what has been left undone so far; an occasion to examine our conscience and to ask whether each Member State has really made a due contribution to the peaceful cooperation of the peoples of the world, I believe that it should always be borne in mind that the United Nations can successfully exploit the possibilities open to it by the Charter only within the boundaries set for it by the will of all Member States, and especially by the great Powers.
161.	Looking back at the developments of the last twenty-five years one is entitled to ask to what extent have we shown respect for the fundamental principles of international law and acted in the spirit of the Charter? Have we, the States Members of this Organization, really refrained in our international relations from the use or the threat of force against the territorial integrity or the political independence of other States? Have the Member States always settled international disputes by peaceful means and in such a way as not to endanger international security and justice? Has the principle been applied that no State should interfere in the domestic affairs of another State? Has the principle of the equality of sovereign States and their peoples and their right to self determination been observed? And, finally, have the States cited out in good faith the obligations assumed under the United Nations Charter?
162.	We must acknowledge, regretfully, that there is a flagrant discrepancy between the present international situation and those principles of the Charter and of international law which should have governed friendly relations among States. While we make speeches here, people are fighting and dying in SouthEast Asia and in the Middle East. Horrible acts of air piracy, kidnapping and murder of innocent hostages are increasing in a frightening way. The rules of international law, the principles of the Charter and human rights are trodden underfoot daily and real or imaginary wrongs are avenged by new lawlessness.
163.	I believe that this situation, which is of grave concern, can be resolved only if we find our way back to that deep and sincere desire for peace which filled all the nations of the world at the end of the last great war, and if we make the principles of the United Nations Charter the guideline for our conduct. Just as in the domestic life of a State, mutual tolerance must be exercised in relations between communities, as advocated by Comenius the 300th anniversary of whose death is being commemorated this year  when he said:
"No State receives internal peace as a free gift; it is the expression of mutual give and take, of self restraint, of freedom based on equal and inalienable rights and the dignity inherent in all men. The same applies to external peace: it will not just drop into one's lap without mutual give and take, self-restraint and continuous effort."
164.	Austria, as a permanently neutral State whose national security is closely linked to international stability, is vitally interested in all measures conducive to the strengthening of international security; accordingly, we welcomed the debate at the twenty-fourth session of the General Assembly on the item entitled "Strengthening of international security" and conveyed to the Secretary-General of the United Nations our position and proposals on that item [A 17922]. To come closer to that objective of international security, it is first necessary to strengthen the United Nations as the most important institution for the preservation of world peace and to support it in the fulfillment of its task. The current anniversary session of the General Assembly provides a welcome opportunity to that end.
165.	Peace on our planet will be attainable only if each individual State makes its contribution to that end by endeavoring to solve, in the spirit of the Charter, all problems arising with its neighboring States and within its region.
166.	Since Europe, too, is not free of such tensions and since Austria has a natural interest in a detente, it welcomed the recent signing of a treaty between the Federal Republic of Germany and the Soviet Union  as an encouraging beginning. It also welcomed the proposal to hold a conference to deal with questions of security and cooperation in Europe. In a series of bilateral talks with interested States, Austria has endeavored to make its contribution to the creation of a generally acceptable basis for such a conference. Austria has outlined its position in a memorandum addressed to all interested States.
167.	A minimum of trust is a prerequisite for all cooperation and the foundation for the success of any conference. The best way to build trust remains the fulfillment of treaties and respect for United Nations resolutions. In this connexion it is a source of great satisfaction for me to be able to report to this Assembly on a problem which, in accordance with two resolutions of the General Assembly, it was possible to move appreciably closer to a solution during the last year, namely, the question of South Tirol.
168.	By its resolutions 1497 (XV) and 1661 (XVI) the General Assembly has called upon Austria and Italy to resume negotiations on the implementation of the Paris Agreement of 5 September 1946. which regulates the status of the German-speaking population of the Province of Bozen and establishes a system designed to guarantee to the German-speaking inhabitants of the Province of Bozen "complete equality of rights with the Italian-speaking inhabitants, within the framework of special provisions to safeguard the ethnical character and the cultural and economic development of the German-speaking element".  The talks were to be resumed with the objective of finding a solution to all differences related to the implementation of the aforementioned agreement.
169.	Last year, after nine years of effort, Austria and Italy worked out a proposal for a solution which has received, on a democratic basis, the approval of the elected representatives of the people both in Austria and Italy as well as that of the South Tirolean minority. The two Governments have conveyed this information to the States Members of the United Nations through the Secretary General in documents A/7927 and A/7928 of 22 July 1970.
170.	While the proposed solution could not be based on a reconciliation between the legal positions of the parties concerned, it provides nevertheless for a number of steps to be taken by the Austrian and Italian sides in accordance with a timetable called "calendar of operations". Within its framework and by means of a constitutional law, ordinary laws, executive regulations to the constitutional law and administrative decrees, Italy committed itself to granting a number of legislative and administrative rights to the province of Bozen the homeland of the South Tiroleans thus expanding the autonomy of that minority.
171.	The administrative decrees provided under this timetable of operations have already been issued. The constitutional law was introduced into the Chamber of Deputies by the Italian Government at the beginning of this year and is now under parliamentary consideration. The ordinary laws should be submitted to the Italian Parliament before the end of this year. It is our sincere hope, and we are encouraged therein by the Government declaration of Prime Minister Colombo on 10 August 1970, that the parliamentary procedures for the projected legislation will not consume too much time, so that its positive political effects may not be impaired by excessive delay.
172.	As soon as the measures enumerated and described in detail in the official annex to the Italian Government declaration of 3 December 1969, which were noted with approval by the Austrian Parliament at its meeting of 16 December 1969, and which are to be incorporated in a Constitutional Law, ordinary laws and executive regulations to the Constitutional Law, become legally valid in South Tirol, Austria will declare that it considers as terminated the dispute which was the subject of the aforementioned resolutions of the General Assembly of the United Nations.
173.	Hand in hand with the implementation of measures in favor of the South Tirolean minority in Italy, an agreement between Austria and Italy will be signed and submitted to the ratification procedures and, after completion of these steps, will come into force. This will make the provisions of Chapter 1 of the European Convention on the Peaceful Settlement of Disputes  applicable, in the relations between Austria and Italy, to disputes concerning the interpretation and implementation of bilateral agreements in force between the two parties, also in those cases where disputes refer to facts or situations prior to the coming into force of the aforementioned European convention between the two States.
174.	I am happy to acknowledge that, through the new regulation envisaged for autonomy in South Tirol, a cornerstone was laid for a renewed and fruitful cooperation between the two neighboring countries, Austria and Italy. The Austrian Government is firmly
8 Signed in Strasbourg on 29 April 1957 under the auspice'; of the Council of Europe.
resolved to honor its commitments under the proposed solution. At the same time, it confidently trusts that Italy will make its contribution to the further development of friendly and rewarding relations between our two countries by a speedy implementation, in letter and spirit, of the measures envisaged, and also by following a policy of understanding in respect of the South Tirolean ethnic group. Austria is sincerely interested in such a development.
175.	Notwithstanding the efforts by European States to arrive at a lessening of tensions and to achieve closer cooperation, the overall political picture of our world remains clouded. It is an undeniable fact that it has not become possible to put an end to warfare in the Middle East and in SouthEast Asia, or even to reduce the hazards the situation in the Middle East presents to world peace. There was no lack of earnest endeavor from various sides. In particular one has to rate highly the efforts deployed by the great Powers to reach a formula acceptable to all parties for settling the differences in the IsraeliArab conflict. The ceasefire and the renewed search for a political solution to the conflict through the interposition of the United Nations mediator, Ambassador Gunnar Jarring, were overshadowed by the sanguinary battles fought in Jordan. In the long run, however, the only hope for a solution would seem to lie in a settlement of the deeply rooted differences among the peoples of the Middle East by peaceful means. Austria is convinced that the Security Council resolution of 22 November 1967 [242 (1967)] points to a way that would lead to a peaceful coexistence of the peoples of that area, a region so rich in cultural heritage and economic potential. Austria is prepared to continue its contribution to the United Nations peacekeeping operations in that area and is also willing, whenever it is deemed desirable, to provide observers or contingents even on a larger scale.
176.	The war in VietNam goes on and in the course of this year has even spread over a wider area because of the hostilities in Cambodia. While here, too, efforts aimed at a peaceful settlement and a deescalation of military actions should not be overlooked, we cannot refrain from expressing this year again, our serious concern at the continuation of the armed conflict.
177.	We hope that in the face of the continuing human suffering and of the apparent deadlock in this horrible war, all sides will eventually realize that here too a political solution and the use of peaceful means can alone lead to a settlement, a suitable basis for which may be provided by the Geneva Agreements of 1954 and 1962. We have to realize that all planning for the future would be pointless, that we would lack credibility unless we succeeded in settling problems of this scope and urgency.
178.	Among the grave problems confronting us, I should now like to point with purpose to those occurrences which not only represent a retreat from the fundamental rules of a civilized world, but which may also become a serious threat to the maintenance of peace. I am referring to the increasingly frequent acts of air piracy and bombing attempts against civil aircraft in flight, as well as to the abuse and even slaughter of innocent hostages to enforce political ends. I agree entirely with SecretaryGeneral U Thant when he calls such acts savage and inhuman and asks for effective international measures to prevent the perpetration and spreading of these crimes.
179.	In the light of our interest in the strengthening of international security, Austria follows the development of the disarmament talks with the greatest attention. I should like to express here our satisfaction that the two super-Powers found themselves ready to engage in negotiations on the limitation of strategic weapons. The fact that the latest phase of these talks was held in Vienna underscores anew the relevance of a permanently neutral State as a venue for such meetings. May I express the hope that the continuation of these talks will lead to concrete agreements whereby the threat of an atomic devastation of our planet would be at least diminished, if not altogether removed.
180.	At the same time I should like to emphasize the significance of multilateral disarmament efforts which have worldwide disarmament measures as their objective. The coming into force of the Treaty on the NonProliferation of Nuclear Weapons [resolution 2373 (XXII)] in march of this year was certainly an important step forward. Austria, one of the first countries to ratify this Treaty, appeals to those States which have not yet decided to do so to accede to it, despite the perhaps not entirely balanced commitments between the nuclear and the nonnuclear States. Austria also welcomed the fact that important tasks relating to the implementation of the Treaty were referred to the International Atomic Energy Agency in Vienna.
181.	The complexity of the question of disarmament is directly related to the revolutionary progress in science and technology. It is therefore logical that in the last years the United Nations has increasingly directed its attention to the long-range problems which are closely linked to this technical evolution. I am referring here mainly to the practical applications of space technology which are likely to change our daily life in the future. I should also mention, in this context, the attempts to institute a legal system for outer space and the ocean floor and, last but not least, the efforts of the United Nations to preserve the human environment.
182.	Despite an encouraging start in the area of legal arrangements for outer space, a slowdown may now be observed in this work. Nor have the efforts to set forth a declaration of principles for the seabed, so far, achieved the desired goal. This immobility must be overcome because, not only in theoretical but also in practical terms, legislative action of the United Nations in these two fields appears to contribute constructively to the future evolution of the world Organization.
183.	The technological, scientific and also political developments of the last decades have made the interdependence of human activity all over the globe even clearer. This is evident in the political and, perhaps even more so, in the economic field. Accordingly, industrial States must take into account, in their economic policies, the interests of the developing countries. The United Nations and its subsidiary agencies on their part should carry out the technical preliminary work necessary for a better understanding of the increasing needs and also for the coordination and execution of the various programs. The Second United Nations Development Decade, approved by the twenty-first session of the General Assembly and designed to reduce the gap between the poor and the rich by promoting the economic growth of the developing countries, thus acquires particular significance. Austria will make its contribution to the goals of this decade and within the limits of its economic possibilities will in particular make every effort to achieve, during that period, a volume of development assistance equivalent to 1 per cent of its gross national product.
184.	The presence in Vienna of important United Nations institutions, particularly the United Nations Industrial Development Organization, and the holding in our country of numerous international conferences underline once again the importance which we attach to the Development Decade. In this regard I wish to point out that the Austrian Government incurred very substantial expenses to provide UNIDO with fully adequate working premises mainly through new construction   and we are proud to note that our efforts in this direction were rewarded by the appreciation expressed from all sides, including the Secretary General.
185.	Regarding the establishment of a United Nations , city in Vienna, which would serve as headquarters for
the organizations already located there, as well as those that would wish to move to Vienna in future, an international competition of urban architecture has now been completed. The projects selected by the jury are now being examined by the Austrian Government in respect of their feasibility, and it may be expected that a decision on the project to be adopted will be made, in consultation with IAEA and UNIDO, even before the end of this year. Austria hopes that by providing the financial support for this undertaking it will make a further valuable contribution towards the attainment of the objectives of the Development Decade.
186.	I should like now to point to two more subjects which, in our view, deserve particular attention on the part of the United Nations. I am referring to the fact that the uses and the significance of data processing in economy, education, administration and science have grown to such an extent that individual States can no longer, by themselves, keep pace with this development. At the same time a situation should be avoided in which, because of higher technical capability, individual States or groups of States acquire a monopoly in this important field. The Austrian Association for Data Processing therefore submitted some time ago a memorandum to SecretaryGeneral U Thant, which contains a proposal for the setting up of a central service for the processing and exchange of data within the United Nations framework and which, in addition to the processing of the material,
would also have the task of carrying out an objective evaluation of all the data on the basis of unified standards, thus preventing possible manipulations.
187.	The second thought I wanted to submit is that, in view of the continuously increasing demands on national administrations and on the secretariats of international organizations, the problem of the auditing of these administrations acquires a growing significance. Austria is happy to be host in Vienna to the International Secretariat of the Organization of Supreme Audit Institutions, which has set itself the task of promoting principles of efficient administrative controls through periodic exchange of experience. In accordance with a wish often expressed by developing countries a seminar has been planned within the framework of that Organization's activities, to be conducted in Austria in the spring of 1971, with assistance from the United Nations Development Program, which will deal with State audit problems at the highest level, with particular emphasis on problems peculiar to developing countries.
188.	In conclusion, I should like to go back once again to the phenomenon of the increasing acts of violence occurring both in international and national life. According to Art 1, paragraph 1 of the Charter, the primary purpose of the United Nations is to settle international disputes and situations which may lead to a breach of peace by peaceful means and in conformity with the principles of justice and international law. It would therefore be correct to say that the United Nations is built on the principle of "peace through law".
189.	The external peace to be ensured in accordance with that principle necessarily implies internal peace within the members of the family of nations as its prerequisite. That internal peace cannot exist, in the long run, inside a State which does not respect the fundamental rights of the person, which are also consecrated by the Charter of the United Nations. Human rights and fundamental freedoms can no longer be exclusively regarded today as the classic rights which we may find in the Universal Declaration of Human Rights of 10 December 1948.
190.	The principle of the equality of all men has since been expanded by the codifying activities of the United Nations, aimed at preventing all forms of racial discrimination. Discrimination based on the color of the skin or on ethnic origin, such as we find it today in particular in southern Africa, is therefore liable to compromise external peace. The Austrian Government has repeatedly stated that it rejects the concept of apartheid, which is contrary to the Charter, just as it rejects every other political concept based on racial, religious or ethnic discrimination. I wish to restate this position of ours most emphatically and to stress, in this context, that in the opinion of Austria, the Lusaka Manifesto on Southern Africa, which was endorsed by the twenty-fourth General Assembly, points to a practicable way towards the implementation of the Declaration on decolonization adopted ten years ago.
191.	The developments in southern Africa are the more alarming since the discriminatory policies, condemned by the whole world, are spreading to an area which by virtue of decisions of this Organization had been placed under the direct responsibility of the United Nations. The inhabitants of Namibia must be given the right freely to determine their future, just as all the other peoples of the world.
192.	In connexion with this problem we welcome the decision of the Security Council reflected in its resolution 284 (1970) of 29 July 1970, which requests an advisory opinion of the International Court of Justice regarding "the legal consequences for States of the continued presence of South Africa in Namibia, notwithstanding Security Council resolution 276 (1970)". One hopes that the advisory opinion to be handed down by the International Court of Justice will bring this Organization one step nearer to the solution of the Namibian problem.
193.	In this connexion, it would seem appropriate for me to say a few words about the International Court itself. We believe that the proposals submitted to the General Assembly to review the role of the Court deserve close study. Those proposals are designed to expand the sphere of action of the Court, and in that context more emphasis could be placed on the concept of the peaceful settlement of disputes. Especially interesting is the idea of setting up regional chambers of the Court which could be used for the settlement of disputes within a given region. To stress the significance which Austria attaches to the role of the International Court of Justice, I should like to state here that the Federal Government of Austria has decided, during these last days, to introduce a bill in Parliament which would provide for the issuance of a declaration under Article 36, paragraph 2, of the Statute of the International Court of Justice, according to which Austria will recognize the jurisdiction of the Court as "compulsory ipso facto and without special agreement, in relation to any other State accepting the same obligation".
194.	I have focused my remarks more specifically on the aspects of international security and the maintenance of law and order in the world. This in no way means that we underrate the significance of other problems. I am, however, firmly convinced that a firm re-dedication by all Member States to the principle of friendly relations and cooperation among nations would be an essential step to bring us nearer to peace and to the solution of all pending problems.
195.	We must learn from the past that peace, justice and progress form an indivisible whole and constitute as such the condition sine qua non for the survival of mankind.
